Exhibit 10.1
 
Consultation Agreement


This Consultation Agreement (this“Agreement”) is dated August 12,2010, and is
entered into among Zhengzhou Shentong Investment Consulting Co., Ltd., a limited
liability company organized under the laws of the People’s Republic of China
(“Shentong Investment”), Zhengzhou Shensheng Aluminum Foil Co., Ltd., a limited
liability company organized under the laws of the People’s Republic of China
(“Shensheng Aluminum”) and Zhengzhou Aluminum Co., Ltd., the sole shareholder of
Shensheng Aluminum (“Zhengzhou Aluminum”). Shentong Investment, Zhengzhou
Aluminum and Shensheng Aluminum are referred to collectively in this Agreement
as the “Parties.”


RECITALS


(1)  
The Parties desire that Shentong Investment provide technology consulting
services and relevant services to Shensheng Aluminum, for compensation.



(2)  
The Parties are entering into this Agreement to set forth the terms and
conditions under which Shentong Investment shall provide consulting services to
Shensheng Aluminum.



NOW THEREFORE, the Parties agree as follows:


1.  
DEFINITIONS



1.1 In this Agreement the following terms shall have the following meaning:
 
“Affiliate,” with respect to any Person, shall mean any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition,“control” shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether ownership of securities or partnership or other
ownership interests, by contract or otherwise).


“Consulting Services Fee” shall be as defined in Clause 3.1.


“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money for the deferred purchase price of property or services, (ii)
the face amount of all letters of credit issued for the amount of such Person
and all drafts drawn thereunder, (iii) all liabilities secured by any Lien on
any property owned by such person, whether or not such liabilities have been
assumed by such Person, (iv) the aggregate amount required to be capitalized
under leases under which such Person is the lessee and (v) all contingent
obligations (including, without limitation, all guarantees to third parties) of
such Person.
 
 
1

--------------------------------------------------------------------------------

 
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing).


“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization, entity or other
organization or any government body.


“PRC” means the People’s Republic of China.


“Services” means the services to be provided under the Agreement by Shentong
Investment to Shensheng Aluminum, as more specifically described in Clause 2; in
this Agreement a reference to a Clause, unless the context otherwise requires,
is a reference to a clause of this Agreement.


1.2  The headings in this Agreement shall not affect the interpretation of this
Agreement.


2  RETENTION AND SCOPE OF SERVICES


2.1 Shensheng Aluminum hereby agrees to retain the services of Shentong
Investment, and Shentong Investment accepts such appointment, to provide to
Shensheng Aluminum services in relation to the current and proposed operations
of Shensheng Aluminum’s business in the PRC upon the terms and conditions of
this Agreement. The services subject to this Agreement shall include, without
limitation:


(a)  
General Business Operation. Advice and assistance relating to development of
technology and provision of consultancy services



(b)  
Human Resources



(i)  
Advice and assistance in relation to the staffing of Shensheng Aluminum,
including assistance in the recruitment, employment and secondment of management
personnel, administrative personnel and staff of Shensheng Aluminum;

 
(ii)  
Training of management, staff and administrative personnel;


(iii)  
Assistance in the development of sound payroll administrative controls in
Shensheng Aluminum;

 
 
2

--------------------------------------------------------------------------------

 
 
(iv)  
Advice and assistance in the relocation of management and staff of Shensheng
Aluminum;

 
(c)  
Research and Development



(i)  
Advice and assistance in relation to research and development of Shensheng
Aluminum;

 
(ii)  
Advice and assistance in strategic planning; and

 
(d)  
Other. Such other advice and assistance as may be agreed upon by the Parties.



2.2 Exclusive Services Provider. During the term of this Agreement, Shentong
Investment shall be the exclusive provider of the Services. Shensheng Aluminum
shall not seek or accept similar services from other providers unless the prior
written approval is obtained from Shentong Investment.


2.3 Intellectual Properties Related to the Services. Shentong Investment shall
own all intellectual property rights developed or discovered through research
and development, in the course of providing Services, or derived from the
provision of the Services. Such intellectual property rights shall include
patents, trademarks, trade names, copyrights, patent application rights,
copyright and trademark application rights, research and technical documents and
materials, and other related intellectual property rights including the right to
license or transfer such intellectual properties. If Shensheng Aluminum must
utilize any intellectual property. Shentong Investment agrees to grant an
appropriate license to Shensheng Aluminum on terms and conditions to be set
forth in a separate agreement.


2.4  Pledge. Shensheng Aluminum shall permit and cause Shensheng Aluminum’s
Zhengzhou Aluminum to pledge the equity interests of Shensheng Aluminum to
Shentong Investment for securing the Fee that should be paid by Shensheng
Aluminum pursuant to this Agreement.


3. PAYMENT


3.1 General.
 
(a)  
In consideration of the Services provided by Shentong Investment hereunder,
Shensheng Aluminum shall pay to Shentong Investment during the term of this
Agreement a consulting services fee (the “Consulting Services Fee”), payable in
RMB each quarter, equal to all of its revenue for such quarter based on the
quarterly financial statements provided under Clause 5.1 below. Such quarterly
payment shall be made within 15 days after receipt by Shentong Investment of the
financial statements referenced above.



(b)  
Shentong Investment shall be responsible for all the operational expense and
costs of Shensheng Aluminum based on the quarterly financial statement provided
under Clause 5.1.

 
 
3

--------------------------------------------------------------------------------

 
 
(c)  
Shensheng Aluminum will permit. From time to time during regular business hours
as reasonably requested by Shentong Investment, or its agents or representatives
(including independent public accountants, which may be Shensheng Aluminum’s
independent public accountants), (i) to conduct periodic audits of books and
records of Shensheng Aluminum, (ii) to examine and make copies of and abstracts
from all books, records and documents (including, without limitation, computer
tapes and disks) in the possession or under the control of Shensheng Aluminum
(iii) to visit the offices and properties of Shensheng Aluminum for the purpose
of examining such materials described in clause (v) above, and (iv) to discuss
matters relating to the performance by Shensheng Aluminum hereunder with any of
the officers oremployees of Shensheng Aluminum having knowledge of such matters.
Shentong Investment may exercise the audit rights provided in the preceding
sentence at any time, provided that Shentong Investment provides ten days
written notice to Shensheng Aluminum specifying the scope, purpose and duration
of such audit. All such audits shall be conducted in such a manner as not to
interfere with Shensheng Aluminum’s normal operation.



3.2 Shensheng Aluminum shall not be entitled to set off any amount it may claim
is owed to it by Shentong Investment against any Consulting Services Fee payable
by Shensheng Aluminum to Shentong Investment unless Shensheng Aluminum first
obtains Shentong Investment’s written consent.


3.3 The Consulting Services Fee shall be paid in RMB by wire transfer to a bank
account or accounts specified by Shentong Investment, as may be specified in
writing from time to time.


3.4 Should Shensheng Aluminum fail to pay all or any part of the Consulting
Service’s Fee due to Shentong Investment in RMB under this Clause 3 within the
time limits stipulated, Shensheng Aluminum shall pay to Shentong Investment
interest in RMB on the amount overdue based on the three (3) month lending rate
for RMB announced by the Bank of China on the relevant due date.


3.5 All payments to be made by Shensheng Aluminum hereunder shall be made free
and clear of and without deduction for or on account of tax, unless Shensheng
Aluminum is required to make such payment subject to the deduction or
withholding of tax.


4. FURTHER TERMS OF COOPERATION


4.1 Consulting Services Fees shall be directed in full by Shensheng Aluminum
into a bank account(s) nominated by Shentong Investment.


5. UNDERTAKINGS OF SHENTONG INVESTMENT
 
 
4

--------------------------------------------------------------------------------

 

Shensheng Aluminum hereby agree that, during the term of the agreement:


5.1 Information Covenants. Shensheng Aluminum will furnish to Shentong
Investment:


       5.1.1 Preliminary Monthly Reports. Within five (5) days of the end of
each calendar month the preliminary income statements and balance sheets of
Shensheng Aluminum made up to and as at the end of such calendar month, in each
case prepared in accordance with the PRC generally accounting principles,
consistently applied.


       5.1.2 Final Monthly Reports. Within ten (10) days after the end of each
calendar mouth, a final report from Shensheng Aluminum on the financial position
and results of operations and affairs of Shensheng Aluminum made up to and as at
the end of such calendar month and for the elapsed portion of the relevant
financial year, setting forth in each case in comparative form figures for the
corresponding period in the preceding financial year, in each prepared in
accordance with the PRC generally accepted accounting principles, consistently
applied.


        5.1.3 Quarterly Reports. As soon as available and in any event within
forty-five (45) days after each Quarterly Date (as defined below), unaudited
consolidated and consolidating statements of income, retained earnings and
changes in financial position of the Shensheng Aluminum and its subsidiaries, if
any, for such quarterly period and for the period from the beginning of the
relevant fiscal year to such Quarterly Date and the related consolidated and
consolidating balance sheets as at the end of such quarterly period, setting
forth in each case actual versus budgeted comparisons and in comparative form
the corresponding consolidated and consolidating figures for the corresponding
period in the preceding fiscal year, accompanied by a certificate of the chief
financial officer of the Shensheng Aluminum, which certificate shall state that
said financial statements fairly present the consolidated and consolidating
financial condition and results of operations, as the case may be, of the
Shensheng Aluminum and its subsidiaries, if any, in accordance with PRC general
accepted accounting principles applied on a consistent basis as at the end of,
and for, such period (subject to normal year-end audit adjustments and the
preparation of notes for the audited financial statement).


        5.1.4 Annual Audited Accounts. Within six (6) months of the end of the
financial year, the annual audited accounts of Shensheng Aluminum to which they
relate (setting forth in each case in comparative form the corresponding figures
for the preceding financial year), in each case prepared in accordance with,
among others, the PRC generally accepted accounting principles, consistently
applite.


        5.1.5 Budgets. At least 90 days before the first day of each financial
year of Shensheng Aluminum, a budget in form satisfactory to Shentong Investment
(including budgeted statements of income and sources and used of cash and
balance sheets) prepared by Shensheng Aluminum for each of the four financial
quarters of such financial year accompanied by the statement of the chief
financial officer of Shensheng Aluminum to the effect that, to the best of his
knowledge, the budget is a reasonable estimate for the period covered thereby.
 
 
5

--------------------------------------------------------------------------------

 
 
        5.1.6 Notice of Litigation. Promptly, and in any event within one (1)
business day after an officer of Shensheng Aluminum obtains knowledge thereof,
notice of (i) any litigation or governmental proceeding pending against
Shensheng Aluminum which could materially adversely affect the business,
operations, property, assets, condition (financial or otherwise) or prospects of
Shensheng Aluminum and (ii) any other event which is likely to materially
adversely affect the business, operations, property, assets, condition
(financial or otherwise) or prospects of Shensheng Aluminum.


        5.1.7 Other Information. From time to time, such other information or
documents (financial or otherwise) as Shentong Investment may reasonably
request.


For purposes of this Agreement, a “Quarterly Date” shall mean the last day of
March, June, November and December in each year, the first of which shall be the
first such day following the date of this Agreement; provided that if any such
day is not a business day in the PRC, then such Quarterly Date shall be the next
succeeding business day in the PRC.


5.2 Books, Records and Inspections. Shensheng Aluminum will keep proper books of
record and account in which full, true and correct entries in conformity with
generally accepted accounting principles in the PRC and all requirements of law
shall be made of all dealings and transactions in relation to its business and
activities. Shensheng Aluminum will permit officers and designated
representatives of Shentong Investment to visit and inspect, under guidance of
officers of Shensheng Aluminum, any of the properties of Shensheng Aluminum, and
to examine the books of record and account of Shensheng Aluminum and discuss the
affairs, finances and accounts of Shensheng Aluminum with, and be advised as to
the same by, its and their officers, all at such reasonable times and intervals
and to such reasonable extent as Shentong Investment may request.


5.3 Corporate Franchises. Shensheng Aluminum will do or cause to be done, all
things necessary to preserve and keep in full force and effect its existence and
its material rights, franchises and licenses.


5.4 Compliance with Statutes, etc. Shensheng Aluminum will comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, in respect of the conduct of its business
arid the ownership of its property, including without limitation maintenance of
valid and proper government approvals and licenses necessary to provide the
services, except that such noncompliances could not, in the aggregate, have a
material adverse effect on the business, operations, property, assets, condition
(financial or otherwise) or prospects of Shensheng Aluminum.


6. NEGATIVE COVENANTS


Shensheng Aluminum covenants and agrees that, during the term of this Agreement,
without the prior written consent of Shentong Investment.
 
 
6

--------------------------------------------------------------------------------

 

6.1 Equity. Shensheng Aluminum will not issue, purchase or redeem any equity or
debt securities of Shensheng Aluminum.
 
6.2 Liens. Shensheng Aluminum will not create, incur, assume or suffer to exist
any Lien upon or with respect to any property or assets (real or personal,
tangible or intangible) of Shensheng Aluminum whether now owned or hereafter
acquired, provided that the provisions of this Clause 6.1 shall not prevent the
creation, incurrence, assumption or existence of:


          6.2.1 Liens for taxes not yet due, or liens for taxes being contested
in good faith and by appropriate proceedings for which adequate reserves have
been established; and


          6.2.2 Liens in respect of property or assets of Shensheng Aluminum
imposed by law, which were incurred in the ordinary course of business, and (x)
which do not in the aggregate materially detract from the value of such property
or assets or materially impair the use thereof in the operation of the business
of Shensheng Aluminum or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property of assets subject to any such Lien.


6.3 Consolidation, Merger, Sale of Assets, etc. Shensheng Aluminum will not wind
up, liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person, except that (i) Shensheng Aluminum may make sales of
inventory in the ordinary course of business and (ii) Shensheng Aluminum may, in
the ordinary course of business, sell equipment which uneconomic or obsolete.


6.4 Dividends. Shensheng Aluminum will not declare or pay any dividends, or
return any capital, to its Zhengzhou Aluminum or authorize or make any other
distribution, payment or delivery of property or cash to its Zhengzhou Aluminum
as such, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for a consideration, any shares of any class of its capital stock
now or hereafter outstanding (or any options or warrants issued by Shensheng
Aluminum with respect to its capital stock), or set aside any funds for any of
the foregoing purposes.


6.5 Leases. Shensheng Aluminum will not permit the aggregate payment (including,
without limitation, any property taxes paid as additional rent or lease
payments) by Shensheng Aluminum under agreements to rent or lease any real or
personal property to exceed US$100.000 in any fiscal year of Shensheng Aluminum.


6.6 Indebtedness. Shensheng Aluminum will not contract, create, incur, assume or
suffer to exist any indebtedness, except accrued expenses and current trade
accounts payable incurred in the ordinary course of business, and obligations
under trade letters of credit incurred by Shensheng Aluminum in the ordinary
course of business, which are to be repaid in full not more than one (1) year
after the date on which such indebtedness is originally incurred to finance the
purchase of goods by Shensheng Aluminum.
 
 
7

--------------------------------------------------------------------------------

 
 
6.7 Advances, Investment and Loans. Shensheng Aluminum will not lend money or
credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, except that Parry A may acquire and hold
receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with Customary trade terms.


6.8 Transactions with Affiliates. Shensheng Aluminum will not enter into any
transaction or series of related transaction, whether or not in the ordinary
course of business, with any Affiliate of Shensheng Aluminum, other than on
terms and conditions substantially as favorable to Shensheng Aluminum as would
be obtainable by Shensheng Aluminum at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate and with the prior written
consent of Shentong Investment.


6.9 Capital Expenditures. Shensheng Aluminum will not make any expenditure for
fixed or capital assets (including, without limitation, expenditures for
maintenance and repairs which should be capitalized in accordance with generally
accepted accounting principles in the PRC and including capitalized lease
obligations) during any period set forth below (taken as one accounting period)
which exceeds in the aggregate for Shensheng Aluminum the amount of commencing
in the fiscal year.


6.10 Modifications to Debt Arrangements, Agreements or Articles of Association.
Shensheng Aluminum will not (i) make any voluntary or optional payment or
prepayment on or redemption or acquisition for value of (including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purpose of paying when due) any Existing
Indebtedness or (ii) amend or modify, or permit the amendment or modification
of, any provision of any Existing Indebtedness or of any agreement (including,
without limitation, any purchase agreement, indenture, loan agreement or
security agreement) relating to any of the foregoing or (iii) amend, modify or
change its Articles of Association or Business License, or any agreement entered
into by it, with respect to its capital stock, or enter into any new agreement
with respect to its capital stock.


6.11 Line of Business. Shensheng Aluminum will not engage (directly or
indirectly) in any business other than those types of business prescribed within
the business scope of Shensheng Aluminum’s business license except with the
prior written consent of Shentong Investment.


7. TERM AND TERMINATION


7.1 This Agreement shall take effect on the date of execution of this Agreement
and shall remain in full force and effect unless terminated to Clause 7.2


7.2 This Agreement may be terminated:
 
 
8

--------------------------------------------------------------------------------

 
 
       7.2.1 by either Party giving written notice to the other Party if the
other Party has committed a material breach of this Agreement (including but not
limited to the failure by Shensheng Aluminum to pay the Consulting Services Fee)
and such breach, if capable of remedy, has not been so remedied within, in the
case of breach of a non-financial obligation, 14 days, following receipt of such
written notice;


       7.2.2 either Party giving written notice to the other Party if the other
Shensheng Aluminum comes bankruptcy or insolvent or is the subject of
proceedings or arrangements for liquidation or dissolution or ceases to carry on
business or becomes unable to pay its debts as they come due;


       7.2.3 by either Party giving written notice to the other Party if, for
any reason. The operations of Shentong Investment are terminated;


       7.2.4 by either Party giving written notice to the other Party if the
business license or any other license or approval material for the business
operations of Shensheng Aluminum is terminated, cancelled or revoked;


       7.2.5 by either Party giving written notice to the other Party if
circumstances arise which materially and adversely affect the performance or the
objectives of Agreement; or


       7.2.6 by election of Shentong Investment with or without reason.


7.3 Any Party electing properly to terminate this Agreement pursuant to Clause
7.2 shall have no liability to the other Party for indemnity, compensation or
damages arising solely from the exercise of such right. The expiration or
termination of this Agreement shall not affect the continuing liability
Shensheng Aluminum to pay any Consulting Services Fees already accrued or due
and payable to Shentong Investment. Upon expiration or termination of this
Agreement, all amounts then due and unpaid to Shentong Investment by Shensheng
Aluminum hereunder, as well as all other amounts accrued but not yet payable to
Shentong Investment by Shensheng Aluminum, shall forthwith become due and
payable by Shensheng Aluminum to Shentong Investment.


8. SHENSHENG ALUMINUM’S REMEDY UPON SHENTONG INVESTMENT’S BREACH


In addition to the remedies provided elsewhere under this Agreement, Shentong
Investment shall be entitled to remedies permitted under PRC laws, including
without limitation compensation for any direct and indirect losses arising from
the breach and legal fees incurred to recover losses from such breach.


9. AGENCY


The Parties are independent contractors, and nothing in this Agreement shall be
construed to constitute either Party to be the agent, Partner, legal
representative, attorney or employee of the other for any purpose whatsoever,
Neither Party shall have the power or authority to bind the other except as
specifically set out in this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
10. GOVERNING LAW AND INRISDICTION


10.1 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the United States.


10.2 Dispute Resolution. Any disputes arising from and related to this Agreement
shall be settled by both parties through bona fide negotiations. If a dispute
cannot be resolved through bona fide negotiations within ninety (90) days,
parties hereby elect to United States District Court for the Southern District
of New York to retain jurisdiction.


10.4 Cooperation, Disclosure. Each Party shall cooperate with the other Party in
making full disclosure of and providing complete access to all information and
documents requested by the other Party in connection with such proceedings,
subject only to any confidentiality obligations binding on such Parties.


10.5 Continuing Obligations. During the period when a dispute is being resolved,
the Parties shall in all other respects continue their implementation of this
Agreement.


11. ASSIGNMENT


No part of this Agreement shall be assigned or transferred by either Party
without the prior written consent of the other Party. Any such assignment or
transfer shall be void. Shentong Investment, however, may assign its rights and
obligations hereunder to an Affiliate.


12. NOTICES


Notices or other communications required to be given by any party pursuant to
this Agreement shall be written in English and delivered personally or sent by
registered mail or postage prepaid mail or by a recognized courier service or by
facsimile transmission to the address of relevant each party or both parties set
forth below or other address of the party or of the other addressees specified
by such party from time to time. The date when the notice is deemed to be duly
served shall be determined as the follow: (a) a notice delivered personally is
deemed duly served upon the delivery; (b) a notice sent by mail is deemed duly
served the tenth (10th) day after the date when the air registered mail with
postage prepaid has been sent out (as is shown on the postmark), or the fourth
(4th) day after the delivery date to the internationally recognized courier
service agency; and (c) a notice sent by facsimile transmission is deemed duly
served upon the receipt time as is shown on the transmission confirmation of
relevant documents.


13. OTHERS


13.1 The failure to exercise or delay in exercising a right or remedy under this
Agreement shall not constitute a waiver of the right or remedy or waiver of any
other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.
 
 
10

--------------------------------------------------------------------------------

 
 
13.2 Should any Clause or any part of any Clause contained in this Agreement be
declared invalid or unenforceable for any reason whatsoever, all other Clauses
or parts of Clauses contained in this Agreement shall remain in full force and
effect.


13.3 This Agreement constitutes the entire agreement between the Parties
relating to the subject matter of this Agreement and supersedes all previous
agreements.


13.4 No amendment or variation of this Agreement shall be valid unless it is in
writing and signed by or on behalf of each of the Parties.


13.5 This Agreement shall be executed in two originals in English.


 
      IN WITNESS WHEREOF both parties hereto have caused this Agreement to be
duly executed by their legal representatives and duly authorized representatives
on their behalf as of the date first set forth above.

 
Zhengzhou Shentong Investment Consulting Co., Ltd.


By:/s/  Dongwei Zhang                 
      Dongwei Zhang


Executive Director




Zhengzhou Shensheng Aluminum Foil Co., Ltd.


By:/s/ Congfu Li                             
      Congfu Li


Executive Director




Zhengzhou Aluminum Co., Ltd.


By:/s/ Congfu Li                             
      Congfu Li


Chairman of the Board

11
 

--------------------------------------------------------------------------------